Title: To Thomas Jefferson from Henry Dearborn, 14 April 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir,
            War DepartmentApril 14, 1803
          
          I have the honor to propose the following persons for appointments in the Army of the United States (Viz)
          
            
              Henry B. Jackson
              to be 
              2d Lieut. of Artillerists
            
            
              Samuel W. Sayre
              
              Ensign of the 2d Regt of Infty
            
            
              Louis C. Bayly
              
                 ditto
            
            
              William P. Clyma
              
                 ditto
            
            
              Julius F. Heileman
              
              Cadet of Artillerists
            
            
              William McRea
              
                 Ditto
            
            
                 Sandwich
              
              Surgeons Mate
            
          
          Accept Sir the assurances &c
          
        